DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on March 8, 2021.  Claims 1-70, 72-76, and 86-89 have been cancelled.  New claims 91-93 have been added.  Claims 71, 77-85, and 90-93 are currently pending and are under examination.
Any objections or rejections not reiterated below are hereby withdrawn.

Withdrawal of Rejections



The rejection of claims 71 and 77-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendments to the claims.
The rejection of claims 71 and 77-90 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendments to the claims.
The rejection of claim(s) 71 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Breton et al. (U.S. Patent 6,610,836 B1) is withdrawn based on the amendment to the claim.
The rejection of claim(s) 71, 73, 76-86, and 90 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by (CJ CheilJedang Corporation (WO 2016/129812 A1) is withdrawn based on the amendments to the claims.
The rejection of claim(s) 71 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mitsui Chemicals, Inc. (EP 2 806 026 A1; 11/10/2020 IDS document #1) is withdrawn based on the amendments to the claims.
The rejection of claim(s) 71 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki et al. (U.S. Patent 9,765,369 B2) is withdrawn based on the amendments to the claims.
The rejection of claims 71 and 77-90 under 35 U.S.C. 103 as being unpatentable over CJ CheilJedang Corporation (WO 2016/129812 A1), Verseck et al. (US 2011/0039313 A1), and Schroder et al. (US 2012/0295317 A1) is withdrawn based on the amendments to the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please change “VII)” in claim 71 1st line to ---VI)---.
Allowable Subject Matter
Claims 71, 77-85, and 90-93 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the product as currently claimed or the method of using the product to make cadaverine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.